DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-8 and 21 in the reply filed on 04/13/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 8, and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, (1&15), 5, 6, and 1 of U.S. Patent No. US 10/748,319. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations present in the application claims are also present in the corresponding patent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180005411 (Mu).

As per claim 21, Mu teaches a method for intra-operatively positioning a component 2comprising the steps of: 
receiving a data set of imaging information representing a portion of a patient in 4a neutral position and generating a three-dimensional model of the portion of the patient from the data set (Mu: abstract; para 1; para 3: “a pre-operative image is usually a 3D computed tomography (CT) image used for treatment planning”; Figs. 4A: primarily 402; para 36: “3D image.. IS-center position… sub-volume”); 
receiving an intra-operative image of the 6portion of the patient (Mu: para 3: “intra-operative images are acquired”; para 36: “At treatment time, the computing device 102 receives a 2D”); 
rendering a plurality of two-dimensional projections from the three-dimensional 8model (Mu: Fig. 1: primarily 120: para 34: “generates one or more 2D images ( or projections) 120”; para 4; para 7: “The present disclosure relates to systems and methods for quickly creating synthetic 2D images, such as digitally reconstructed radiographs (DRRs), from a given 3D image that is represented as a 3D dataset”; Fig. 3; Figs. 4A, 4B, 4C; Figs. 5, 6A, 6B; para 36: “uses the sub-volume projections 112 to generate one or more 2D images 120 which represent synthetic images of the patient at one or multiple poses”); 
identifying a best-fit two-dimensional projection to the intra- operative image (Mu: Fig. 1: 102, 120: para 34: “calculates an alignment offset between a planned patient position (a first pose) and the current patient position (a second pose).”; para 4; para 3: alignment; para 36: “alignment… registration”; para 5: “iteratively: start with a hypothetical pose, create DRRs for that pose, evaluate similarity with intra-operative images, and search for the next potential pose;” para 37: “The image registration method may operate iteratively: start with a hypothetical pose, create 2D images
120 (e.g. DRRs) for that pose, evaluate similarity between the 2D images and the intra-operative 2D image 118, search for the next potential pose, and generates new 2D images 120 for this new pose. The iteration goes on until some criterion is met. One exemplary criterion is that the difference between the current pose and the previous pose is small enough”); and 
calculating an adjustment factor by comparing a 10difference in orientation of the three- dimensional model at a neutral position and the three-dimensional model at the orientation corresponding to the best-fit two-dimensional projection (Mu: Fig. 1: 102, 120: para 34: “calculates an alignment offset between a planned patient position (a first pose) and the current patient position (a second pose)… the alignment offset may be sent to the treatment couch to adjust the patient position. For another example, a doctor may use the alignment offset to adjust positions of operation tools”; para 3: alignment; para 36: “calculate a pose difference between the planned patient alignment position and current patient position. The computing device 102 may output the pose difference for patient position or treatment tool adjustment”).

Allowable Subject Matter
Claims 1, 2, 7, 8, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Limitations pertaining to “scoring each two-dimensional projection against an intra-operative image by determining a best fit of each projection to the intra-operative image and calculating a spatial difference between corresponding points;  identifying a global minimum score reflecting the smallest spatial difference between the corresponding points on the two-dimensional projection and the intra-operative image and selecting the two-dimensional projection having the global minimum score as an intra-operative projection”, in conjunction with other limitations present in the independent claim 1, distinguish over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662